DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendments filed August 4, 2022, amended claims 1 and 6 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,443,781 to Saab in view of U.S. Application Publication Patent No. 2012/0209074 to Titus.
In regard to claim 1, Saab discloses an endoscope hood to be mounted on an insertion side end of an endoscope, the endoscope hood comprising: a cylindrical portion 12/110 comprising an inner surface and an exterior portion; and a disc portion 18/102 provided in contact with an inner surface of the exterior portion, wherein the exterior portion and the disc portion are formed integrally or separately, and a thickness of the disc portion is .01mm to .5mm (See Figs. 1-4, 7-9 and Col. 6, Lines 33-62 and Col. 9, Lines 21-67).  Saab is silent with respect to the disc portion made of a hydrogel.  Titus teaches of analogous endoscopic hood device which may be constructed from a hydrogel (See paras 0068, 0095).  It would have been obvious to one skilled in the art at the time the invention was filed to construct the hood of Saab from a hydrogel material to provide biocompatible material with hydrophilic characteristics that is cheap and easy to mold and cure as taught by Titus.     
In regard to claim 2, Saab discloses an endoscope hood, wherein the exterior portion and the disc portion are made of the same material (See Figs. 1-4, 7-9 and Col. 6, Lines 33-62 and Col. 9, Lines 21-67).  
In regard to claims 3 and 5, Saab and Titus disclose an endoscope hood which comprises a cylindrical portion and a disc portion attached to an inner surface thereof  (See rejections above), and wherein the material used to compose the hood may be a variety of materials including hydrogels, polyurethanes, polymers, etc. depending on the procedure at hand (See paras 0068, 0095 of Titus) but is silent with respect to the material used to construct the hood having a moisture content of the 20 wt% to 70 wt%,with the disc portions moisture content being greater than the exterior portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary the moisture content of the hood as required by the surgical procedure at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
In regard to claim 4, Saab discloses an endoscope hood, wherein the exterior portion and the disc portion are respectively formed separately, and the exterior portion and the disc portion are made of different materials each other (see Col. 6, Lines 6-51 and Col. 9, Lines 21-67).  
In regard to claim 6, Saab discloses an endoscope hood wherein a thickness of the exterior portion is .1 mm to 1.0 mm (see Col. 6, Lines 6-51).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach that it is well known to alter the material of an optical window to provide a hydrophobic surface which is easily cleaned:
JP 2014-200974
US 20190016900
US 20170066207
US 20120318772
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/16/2022